 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   TRIMARK RAYGAL, LLC, and                  Case No.: 8:19-cv-01194-FMO-JC
     TRIMARK USA, LLC,
11
                      Plaintiffs,               ORDER RE STIPULATED
12                                              PROTECTIVE ORDER
     v.
13
     KRISTIN TOTH, an individual,
14   MICHELLE FOCKE, an individual,
     ERICKA BAUTISTA, an individual,
15   and JUST ABOUT COMMERCIAL
     KITCHENS INC., an Idaho
16   Corporation,
17                    Defendants.
18
19         For good cause shown and pursuant to the stipulation of the Parties, it is
20   hereby ordered that the Stipulated Protective Order become the order of this Court.
21
22
     DATED: August 1, 2019               ______________/s/___________________
23                                       HONORABLE JACQUELINE CHOOLJIAN
                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
